Citation Nr: 0110517	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) benefits in the amount of 
$5,555.00.  


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This appeal arises from a February 2000 decision of the 
Roanoke, Virginia, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which denied the 
veteran's claim for waiver of recovery of overpayment of VA 
benefits.  The veteran appealed this determination.


REMAND

The record indicates that the veteran was overpaid VA 
benefits from December 1993 to May 1996.  This overpayment 
resulted from VA mistakenly placing a direct deposit in the 
veteran's account that belonged to another recipient.  In the 
Committee's decision of February 2000, it was determined that 
the veteran had committed bad faith by not reporting to VA 
the additional VA monetary benefits that were being sent to 
his private account.  This finding of bad faith precluded the 
consideration of a waiver of recovery of the debt under the 
principles of equity and good conscience.  See 38 C.F.R. 
§§ 1.962, 1.963 (2000).

It has been argued by the veteran that he did not act in bad 
faith.  He contends that he was unaware of the exact amount 
of money he was entitled to for his service-connected 
disabilities, and thereby assumed that he was entitled to 
whatever was deposited in his account.  A review of the 
claims file indicates that during the period in question the 
veteran was entitled to 30 percent disability compensation 
for service-connected migraine headaches.  A July 1993 letter 
from the RO informed the veteran that his claim for an 
increased evaluation for migraine headaches had been denied.  
However, this letter failed to discuss the exact amount of 
monthly benefit he was entitled to.  In fact, the most recent 
letter of record addressed to the veteran that informs him of 
the actual amount of monthly benefit he would receive was 
sent in January 1979.

The claims file does contain more recent letters, dated in 
January 1994, November 1998, and February 1999, that did 
provide information concerning the dollar amount of the 
veteran's monthly compensation payments.  However, these 
letters were actually triggered by actions taken by the RO on 
claims for apportioment of the veteran's benefits by his 
dependents.  In essence, these letters reflected rates of 
compensation as well as amounts that were to be apportioned 
to dependents.  

The Board cannot make a determination of whether the veteran 
acted in bad faith regarding the overpayment at issue based 
on the current record.  That is, there is no evidence of 
record that would substantiate that the veteran was on clear 
notice of the amount of monthly compensation that he was 
actually entitled to receive during the period in question.  
While the letters referred to above suggest that he had some 
notice as to the amount that he should have been receiving, 
via a direct deposit of funds into his bank account, the 
current record does not establish clearly that the veteran 
was on notice such that he had knowledge that total amounts 
being directly deposited in his bank account were in excess 
of what he was actually entitled to.  Thus, the Board finds 
that the current record is insufficient for purposes of 
determining whether the intent to seek unfair advantage, 
required for a finding of bad faith, is present in this case.  

On remand, the RO should locate and associate with the claims 
file all award letters or other correspondence sent to the 
veteran during the period in question that discuss the amount 
of monthly compensation he was to receive.  In this regard, 
the RO's attention is directed to the Veterans Claims 
Assistance Act of 2000 that was signed into law by the 
President of the United States in November 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process.  
In particular, efforts to secure pertinent records in the 
possession of the U. S. Government must continue until the RO 
is reasonably certain these records do not exist or further 
efforts would be futile.  If this information cannot be 
obtained, then VA must first notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification must, (a) identify the specific 
records the Secretary is unable to obtain; (b) briefly 
explain the efforts that the Secretary made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim.  Only after such a 
determination and notification to the claimant can VA then 
proceed to a determination on the merits of the claim.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should locate and associate 
with the claims file all award letters  
and other correspondence sent to the 
veteran from January 1993 to December 
1996 that discuss the amount of monthly 
compensation he was to receive.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  The Veterans Claims Assistance Act 
of 2000, demands that efforts to secure 
records in the possession of the U. S. 
Government must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If, after making reasonable efforts to 
obtain these letters the RO is unable to 
secure same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should again 
review the veteran's claim for waiver of 
recovery of overpayment of his VA 
compensation.  In this regard, the RO 
should specifically determine if the 
veteran committed fraud, 
misrepresentation, or bad faith in the 
creation of this debt.  See 38 C.F.R. 
§§ 1.962, 1.963.  If it is determined 
that the veteran did commit fraud, 
misrepresentation, or bad faith, the RO 
must provide a detailed reasons and bases 
indicating how and when the veteran 
received notification of the amount of 
monthly compensation he would receive 
from December 1993 to May 1996, keeping 
in mind the requirements for a showing of 
bad faith specified in 38 C.F.R. 
§ 1.965(b)(2).  If fraud, 
misrepresentation, or bad faith was not 
committed by the veteran, then the RO 
must consider whether he is entitled to 
waiver of recovery under the principles 
of equity and good conscience.  See 
38 C.F.R. § 1.965.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case (SSOC).  This SSOC 
must specifically inform the veteran of 
the information necessary to substantiate 
his claim.  See 38 U.S.C. § 5103(a).  The 
veteran should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




